Case 2:20-cv-08985-ODW-DFM Document 92-8 Filed 07/23/21 Page 1 of 8 Page ID #:1122




                         EXHIBIT
                            7




                                                                  Exhibit 7 Page 67
 Case 2:20-cv-08985-ODW-DFM Document 92-8 Filed 07/23/21 Page 2 of 8 Page ID #:1123



 1 Patrick Jevon Johnson                              ]
   Pjohnson364@gmail.com
 2                                                    ]
 3 Patrick Johnson                                    ]
   PATRICK JOHNSON
 4                                                    ]
   1409 South Lamar Suite 816
 5 Dallas, Texas                                      ]
   Zip Code Exempt, (DMSR 122.32)
 6                                                    ]
   Non-Domestic, Real Land North America                  Alleged Case No. 2:20-cv-08985
 7 Alleged Defendant                                  ]
 8                                                    ]
     vs.                                                CONDITIONAL ACCEPTANCE
 9                                                    ] OF SEC OFFER TO ANSWER
     U.S. SECURITIES AND EXCHANGE                       THE INTERROGATOERIES
10                                                    ]
     COMMISSION,SECURITIES AND
11   EXCHANGE COMMISSION, Michael R. of the           ]
     Sew Hoy House, MICHAEL R. SEW HOY (Cal.
12                                                    ]
     Bar No. 243391), Roberto A. of the Tercero
13   House, ROBERTO A. TERCERO (Cal. Bar No.          ]
     143760), Manuel of the Vazquez House,
14                                                    ]
     MANUEL VAZQUEZ (Cal. Bar No. 295576),
15   Michele Wein Layne, Regional Director,           ]
     Katherine E. Zoladz, Associate Regional
16                                                    ]
     Director, Amy J. Longo, Regional Trail Counsel
17   350 W 1st Street, Suite 4311                     ]
     Los Angeles, CA 90012-4565
18                                                    ]
     Alleged Plaintiff
19                                                    ]
20                                                    ]
21
22
23
24
25
26
27
28

                                                                          Exhibit 7 Page 68
      PJJ-00002-5-SEC                                                     0|P
                                                                            Page
                                                                             age ooff 6
 Case 2:20-cv-08985-ODW-DFM Document 92-8 Filed 07/23/21 Page 3 of 8 Page ID #:1124



 1      I conditionally accept your offer to compel my answers to your interrogatories. When
 2
     the conditions and all demands listed below are met I will answer you interrogatories
 3
     within 30 calendar days of receipt of the documents I herein demand.
 4
 5
        1. Answer my interrogatories completely, sign them with a wet blue ink autograph
 6
 7         and return them to me with your answers by 14 July 2021, 5:00 PM CST.
 8      2. Answer Frank Ojogwa Ekejija’s interrogatories completely, sign them with a wet
 9
           blue ink autograph and return them to Frank Ojogwa Ekejija with your answers by
10
11         14 July 2021, 5:00 PM CST.
12      3. Deliver to the address of Patrick Jevon Johnson and Frank Ojogwa Ekejija by 14
13
           July 2021, 5:00 PM CST certified copies of the signed and sworn statements
14
15         pursuant to the Foreign Agent Registration Act of 1938 of the following foreign
16         agents:
17
              1. Michael R. Sew Hoy
18
19            2. Roberto Tercero
20            3. Manuel Vazquez
21
        4. Show in writing the following and deliver to me via certified mail by 14 July 2021,
22
23         5:00 PM CST.
24            1. Who the injured party (ies) is
25
              2. How they were injured
26
27            3. Describe in detail what the injuries were
28            4. Describe how much the injuries were in USD

                                                                             Exhibit 7 Page 69
      PJJ-00002-5-SEC                                                        1 | Page of 6
 Case 2:20-cv-08985-ODW-DFM Document 92-8 Filed 07/23/21 Page 4 of 8 Page ID #:1125



 1    5. As the Plaintiff(s) deliver to me and Frank Ojogwa Ekejija in writing the following
 2
          via certified mail by 14 July 2021, 5:00 PM CST.
 3
             1. Explain how and why you are the injured party as the plaintiff according to
 4
 5               your Securities Exchange Act of 1934 Rule § 10(b),
 6
             2. Explain how, according to 45 Section 10(b) of the Act, the SEC is not
 7
                 committing fraud by:
 8
 9
                 (a) employing an artifice to defraud, i.e., the SEC is an entity created by a
10
11                     federal corporation and not the united States of America Republic and
12                     therefore a fully disclosed contract is required but does not exist,
13
                 (b) making an untrue statement of a material fact, i.e., the SEC as the Plaintiff
14
15                     actually suffered no losses nor received any allegations regarding
16                     damages and therefore were seeking remedy under false pretense, or
17
                       omitting to state a material fact, i.e., the attorneys for the SEC have
18
19                     secretly created entities and gave them names that are remarkably like the
20                     alleged defendants
21
                 (c) engaging in any act or practice that would operate as a fraud or deceit, in
22
23                     connection with the purchase or sale of a security, i.e., the attorneys for
24                     the SEC are using deceptive practices to try and force self-incriminating
25
                       and economically damaging contracts onto the alleged defendants.
26
27
28

                                                                                  Exhibit 7 Page 70
     PJJ-00002-5-SEC                                                              2 | Page of 6
 Case 2:20-cv-08985-ODW-DFM Document 92-8 Filed 07/23/21 Page 5 of 8 Page ID #:1126



 1      5. Deliver fruit meet for repentance for your gross violations and beseech the [court]
 2
           to remove all strikes from documents filed by Patrick Jevon Johnson, Frank
 3
           Ojogwa Ekejija, NVC FUNDS, LLC and all alleged DEFENDANTS so that our
 4
 5         demands for justice will be justly and equally heard and heeded by the [court]
 6
           regarding CASE No. 2:20-cv-08985.
 7
 8      To justifiably hold NVC FUNDS, LLC, PDXP, VICT, etc or Patrick Jevon Johnson,
 9
     Frank Ojogwa Ekejija or Charles Everett liable for securities fraud, SEC and its attorneys
10
11 and agents use Rule 10(b)5, under which the SEC as plaintiff must show:
12         1) that a material statement or omission was made verbally or in writing,
13
           2) that the statement was made with knowledge or intent to mislead
14
15         3) that the SEC, its attorneys and agents’ decision to buy or sale a security was
16             informed or influenced that statement,
17
           4) that the SEC, its attorneys and agents’ relied on the statement,
18
19         5) that the SEC, its attorneys and agents’ suffered economic loss, and
20         6) the SEC, its attorneys and agents’ must show both loss causation and damages,
21
               which are the two elements related to actual harm.
22
23      Loss causation requires the SEC, its attorneys and agents’ as the plaintiff to show that
24 the misrepresentation actually resulted in the SEC’s, its attorneys and agents’ loss—a
25
   proximate cause requirement. This level of deceit is repugnant to the Constitutions for the
26
27 United States of America republic and is a decisive violations of the Clean Hands
28 Doctrine.

                                                                                 Exhibit 7 Page 71
      PJJ-00002-5-SEC                                                            3 | Page of 6
 Case 2:20-cv-08985-ODW-DFM Document 92-8 Filed 07/23/21 Page 6 of 8 Page ID #:1127



 1 In good faith, to demonstrate my willingness to participate in fair and equitable
 2
     proceedings I will answer one of your interrogatories. In your FIRST SET of
 3
     interrogatories, you presented the interrogatory, “State all facts supporting your assertion
 4
 5 that “the SEC … have unclean hands…”. See page 5 of [PLAINTIFF] SECURITIES
 6
     AND EXCHANGE COMMISSION’S FIRST SET OF INTERROGATORIES TO
 7
     DEFENDANT PATRICK JEVON JOHNSON, lines 20 – 24.
 8
 9      My answer and response to this specific interrogatory is my truth, so help me God, and
10
     is as follows:
11
        “The clean hands doctrine is based on the maxim of equity that states that one “who
12
13 comes into equity must come with clean hands.” This doctrine requires the court to
14
     deny equitable relief to a party who has violated good faith with respect to the subject of
15
     the claim. The purpose of the doctrine is to prevent a party from obtaining relief when
16
17 that party’s own wrongful conduct has made it such that granting the relief would be
18
     against good conscience. It is an affirmative defense that the defendant may claim.”
19
        The SEC, its attorneys and agents are demanding unjust enrichment in the form of
20
21 equity by demanding penalties for a salvo of allegations. The SEC, its attorneys and
22
     agents are seeking relief by attempting to convince the [court] that economic remedy or
23
     civil penalties will remediate losses incurred by the SEC, its attorneys and agents at the
24
25 hands of the Patrick Johnson, Frank Ekejija and the alleged defendants. The SEC, its
26
     attorneys and agents are not deserving of any relief because they have not fully disclosed
27
     their status, i.e., B.A.R. Attorneys are foreign agent to the United States of America
28

                                                                               Exhibit 7 Page 72
      PJJ-00002-5-SEC                                                           4 | Page of 6
 Case 2:20-cv-08985-ODW-DFM Document 92-8 Filed 07/23/21 Page 7 of 8 Page ID #:1128



 1 (major), the SEC, its attorneys and agents lack a valid contract and they also lack proof
 2
     that they are the injured party, which is a violation of good faith with respect to the
 3
     subject of the complaint. The SEC, its attorneys and agents have also willfully and
 4
 5 deceitfully failed to disclose that the only way these actions can take place lawfully is
 6
     there must be a valid, fully disclosed contract entered into by all parties and the
 7
     consummation of said contract must be made knowingly, willingly and voluntarily by all
 8
 9 parties.
10
        The purpose of the Clean Hands Doctrine is to prevent the SEC, its attorneys and
11
     agents as plaintiffs from obtaining relief when they are engaged in deceitful and thus
12
13 wrongful conduct. This has made it such that granting the SEC, its attorneys and agents
14
     relief would be against good conscience. This is my affirmative defense that I the alleged
15
     defendant may claim, particularly since there is neither injured party.
16
17      For the specific dishonorable acts committed by the SEC, its attorneys and agents, the
18
     claims tendered by Patrick Jevon Johnson, Frank Ojogwa Ekejija and NVC FUNDS, LLC
19
     must be honored.
20
21      If these conditions are not met by 14 July 2021, 5:00 PM CST, the SEC, its attorneys
22
     and agents agree to drop any and all actions against all DEFENADANTS, Defendants and
23
     defendants allegedly connected with CASE No. 2:20-cv-08985 and honor the demands of
24
25 the claims tendered by Patrick Jevon Johnson, Frank Ojogwa Ekejija and NVC FUNDS,
26
     LLC.
27
28

                                                                                Exhibit 7 Page 73
      PJJ-00002-5-SEC                                                            5 | Page of 6
 Case 2:20-cv-08985-ODW-DFM Document 92-8 Filed 07/23/21 Page 8 of 8 Page ID #:1129



 1      Neither Patrick Jevon Johnson, Frank Ojogwa Ekejija nor NVC FUNDS, LLC nor any
 2
     part of our estates consents to any of the SEC’s charges against our lives and estates. If
 3
     there are any legitimate charges they are against entities the SEC, its attorneys and agents
 4
 5 created and therefore the SEC, its attorneys and agents are responsible for the settlement
 6
     of those charges.
 7
 8
 9   30 June 2021                              /s/ Patrick Jevon Johnson
     Dated                                     Patrick Jevon Johnson
10
                                               Alleged Defendant
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                               Exhibit 7 Page 74
      PJJ-00002-5-SEC                                                          6 | Page of 6
